 1   (Counsel of record on next page)

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                        EASTERN DISTRICT OF CALIFORNIA
10

11   SERGIO GARCIA, on behalf of himself and all          No. 2:19-cv-01249-TLN-DB
     others similarly situated
12                                                        STIPULATION AND PROTECTIVE
                                                          ORDER
                             Plaintiff,
13

14          vs.

15   TARGET CORPORATION, a Minnesota
     corporation, and DOES 1 through 50, inclusive,
16

17                       Defendants.

18

19

20

21

22

23

24

25

26

27

28

                                                                     STIPULATION TO PROTECTIVE ORDER
      LEGAL_US_W # 100868259.2                                U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
 1   JAMES R. HAWKINS (Cal. State Bar No. 192925)
     ISANDRA FERNANDEZ (Cal State Bar No. 220482)
 2   JAMES HAWKINS APLC
     9880 Research Drive, Suite 200
 3   Irvine, California 92618
     Telephone: (949) 387-7200
 4   Facsimile: (949) 387-6676
     james@jameshawkinsaplc.com
 5   isandra@jameshawkinsaplc.com

 6   Attorneys for Plaintiff
     Sergio Garcia
 7

 8   JEFFREY D. WOHL (Cal. State Bar No. 096838)
     RYAN D. DERRY (Cal. State Bar No. 244337)
 9   ANNA M. SKAGGS (Cal. State Bar No. 319179)
     PAUL HASTINGS LLP
10   101 California Street, 48th Floor
     San Francisco, California 94111
11   Telephone: (415) 856-7000
     Facsimile: (415) 856-7100
12   jeffwohl@paulhastings.com
     ryanderry@paulhastings.com
13   annaskaggs@paulhastings.com

14   Attorneys for Defendant
     Target Corporation
15
     .
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           STIPULATION TO PROTECTIVE ORDER
     LEGAL_US_W # 100868259.2                       U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
             Plaintiff Sergio Garcia and defendant Target Corporation, acting through their respective counsel
 1
     of record, hereby stipulate and respectfully request that the Court enter the following as the Stipulated
 2
     Protective Order (this “Order”) in this action:
 3
     1.      PURPOSES AND LIMITATIONS
 4
             Disclosure and discovery activity in this action are likely to involve production of confidential,
 5
     proprietary, or private information for which special protection from public disclosure and from use for
 6
     any purpose other than prosecuting this litigation may be warranted. The parties acknowledge that this
 7
     Order does not confer blanket protections on all disclosures or responses to discovery and that the
 8
     protection it affords from public disclosure and use extends only to the limited information or items that
 9
     are entitled to confidential treatment under the applicable legal principles. The parties further
10
     acknowledge, as set forth in section 12.3, below, that this Order does not entitle them to file confidential
11
     information under seal. Rather, the parties must comply with the applicable rules, standards, and
12
     procedures regarding seeking permission from the court to file material under seal.
13
     2.      DEFINITIONS
14
             2.1       Challenging Party: a Party or Non-Party that challenges the designation of information
15
     or items under this Order.
16
             2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is
17
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil
18
     Procedure 26(c).
19
             2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
20
     their support staff).
21
             2.4       Designating Party: a Party or Non-Party that designates information or items that it
22
     produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23
             2.5       Disclosure or Discovery Material: all items or information, regardless of the medium
24
     or manner in which it is generated, stored, or maintained (including, among other things, testimony,
25
     transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
26
     in this matter.
27
             2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the
28
                                                                             ORDER GRANTING STIPULATION TO
                                                                                    ENTRY OF PROTECTIVE ORDER
                                                                       U.S.D.C., E.D. Cal., No. 2:19-cv-01249-TLN -DB
     LEGAL_US_W # 100870121.2
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant
 1
     in this action.
 2
             2.7       House Counsel: attorneys who are employees of a Party to this action. House Counsel
 3
     does not include Outside Counsel of Record or any other outside counsel.
 4
             2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
 5
     entity not named as a Party to this action.
 6
             2.9       Outside Counsel of Record: attorneys who are not employees of a Party to this action
 7
     but are retained to represent or advise a Party to this action and have appeared in this action on behalf of
 8
     that Party or are affiliated with a law firm which has appeared on behalf of that Party.
 9
             2.10      Party: any party to this action, including all of its officers, directors, employees,
10
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
11
             2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
12
     in this action.
13
             2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
14
     photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
15
     retrieving data in any form or medium) and their employees and subcontractors.
16
             2.13      Protected Material: any Disclosure or Discovery Material that is designated as
17
     “CONFIDENTIAL.”
18
             2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a
19
     Producing Party.
20
     3.      SCOPE
21
             The protections conferred by this Order cover not only Protected Material (as defined above), but
22
     also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,
23
     summaries, or compilations of Protected Material; and (3) any testimony, conversations, or presentations
24
     by Parties or their Counsel that might reveal Protected Material. However, the protections conferred by
25
     this Order do not cover the following information: (a) any information that is in the public domain at
26
     the time of disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a
27
     Receiving Party as a result of publication not involving a violation of this Order, including becoming
28

                                                                      STIPULATION TO PROTECTIVE ORDER
                                                        -2-
     LEGAL_US_W # 100868259.2                                  U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
     part of the public record through trial or otherwise; and (b) any information known to the Receiving
 1
     Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
 2
     obtained the information lawfully and under no obligation of confidentiality to the Designating Party.
 3
     Any use of Protected Material at trial shall be governed by a separate agreement or order.
 4
     4.     DURATION
 5
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
 6
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 7
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 8
     defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and
 9
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits
10
     for filing any motions or applications for extension of time pursuant to applicable law.
11
     5.     DESIGNATING PROTECTED MATERIAL
12
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
13
     Non-Party that designates information or items for protection under this Order must take care to limit
14
     any such designation to specific material that qualifies under the appropriate standards. The Designating
15
     Party must designate for protection only those parts of material, documents, items, or oral or written
16
     communications that qualify, so that other portions of the material, documents, items, or
17
     communications for which protection is not warranted are not swept unjustifiably within the ambit of
18
     this Order.
19
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to
20
     be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber
21
     or retard the case development process or to impose unnecessary expenses and burdens on other parties)
22
     expose the Designating Party to sanctions.
23
            If it comes to a Designating Party’s attention that information or items that it designated for
24
     protection do not qualify for protection, that Designating Party must promptly notify all other Parties
25
     that it is withdrawing the mistaken designation.
26
            5.2     Manner and Timing of Designations. Material may be designated as
27
     “CONFIDENTIAL” at any time. However, the parties will attempt to make such designations before
28

                                                                   STIPULATION TO PROTECTIVE ORDER
                                                     -3-
     LEGAL_US_W # 100868259.2                               U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
     the material is disclosed or produced.
 1
            Designation in conformity with this Order requires:
 2
            (a)     For information in documentary form (e.g., paper or electronic documents, but excluding
 3
                    transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 4
                    affix the legend “CONFIDENTIAL” to each page that contains Protected Material. If only
 5
                    a portion or portions of the material on a page qualifies for protection, the Producing Party
 6
                    also must clearly identify the protected portion(s) (e.g., by making appropriate markings in
 7
                    the margins). A Party or Non-Party that makes original documents or materials available
 8
                    for inspection need not designate them for protection until after the inspecting Party has
 9
                    indicated which material it would like copied and produced. During the inspection and
10
                    before the designation, all of the material made available for inspection shall be deemed
11
                    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
12
                    copied and produced, the Producing Party must determine which documents, or portions
13
                    thereof, qualify for protection under this Order. Then, before producing the specified
14
                    documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
15
                    that contains Protected Material. If only a portion or portions of the material on a page
16
                    qualifies for protection, the Producing Party also must clearly identify the protected
17
                    portion(s) (e.g., by making appropriate markings in the margins).
18
            (b)     For testimony given in deposition or in other pretrial or trial proceedings, that the
19
                    Designating Party identify all protected testimony on the record during the deposition or
20
                    proceeding or within 30 days after receiving the transcript.
21
            (c)     For information produced in some form other than documentary and for any other tangible
22
                    items, that the Producing Party affix in a prominent place on the exterior of the container
23
                    or containers in which the information or item is stored the legend “CONFIDENTIAL.” If
24
                    only a portion or portions of the information or item warrant protection, the Producing
25
                    Party, to the extent practicable, shall identify the protected portion(s).
26
            Such designation will, without more, subject the information produced or provided under said
27
     designation to the provisions of this protective order.
28

                                                                      STIPULATION TO PROTECTIVE ORDER
                                                     -4-
     LEGAL_US_W # 100868259.2                                  U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 1
     designate qualified information or items does not, standing alone, waive the Designating Party’s right to
 2
     secure protection under this Order for such material. In the event that a Party inadvertently produces
 3
     Protected Material without an appropriate designation, the Producing Party shall give written notice of
 4
     such inadvertent production to the Receiving Party within twenty (20) days of discovering the
 5
     inadvertent production. The Producing Party shall also give the Receiving Party an appropriately
 6
     designated copy of the Protected Material. Upon receiving notice of the inadvertent production, the
 7
     Receiving Party shall promptly return the inadvertently produced Protected Materials, along with all
 8
     copies of such Protected Material, and shall retain only the appropriately designated copy of the
 9
     Protected Material.
10
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
11
            6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
12
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
13
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
14
     a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
15
     confidentiality designation by electing not to mount a challenge promptly after the original designation
16
     is disclosed.
17
            6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process
18
     under Local Rule 251.
19
            6.4       The burden of persuasion in any such challenge proceeding shall be on the Designating
20
     Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
21
     unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
22
     Unless the Designating Party has waived the confidentiality designation by failing to file a motion to
23
     retain confidentiality as described above, all parties shall continue to afford the material in question the
24
     level of protection to which it is entitled under the Producing Party’s designation until the court rules on
25
     the challenge.
26
     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
27
            7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or
28

                                                                    STIPULATION TO PROTECTIVE ORDER
                                                      -5-
     LEGAL_US_W # 100868259.2                                U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 1
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
 2
     categories of persons and under the conditions described in this Order. When the litigation has been
 3
     terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
 4
     DISPOSITION).
 5
            Protected Material must be stored and maintained by a Receiving Party at a location and in a
 6
     secure manner that ensures that access is limited to the persons authorized under this Order.
 7
            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 8
     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 9
     information or item designated “CONFIDENTIAL” only to:
10
                    (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
11
                            employees of said Outside Counsel of Record to whom it is reasonably necessary
12
                            to disclose the information for this litigation and who have signed the
13
                            “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
14
                            A;
15
                    (b)     the officers, directors, and employees (including House Counsel) of the Receiving
16
                            Party to whom disclosure is reasonably necessary for this litigation and who have
17
                            signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18
                    (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
19
                            reasonably necessary for this litigation and who have signed the “Acknowledgment
20
                            and Agreement to Be Bound” (Exhibit A);
21
                    (d)     the court and its personnel;
22
                    (e)     court reporters and their staff, professional jury or trial consultants, mock jurors,
23
                            and Professional Vendors to whom disclosure is reasonably necessary for this
24
                            litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
25
                            (Exhibit A);
26
                    (f)     during their depositions, witnesses in the action to whom disclosure is reasonably
27
                            necessary and who have signed the “Acknowledgment and Agreement to Be
28

                                                                  STIPULATION TO PROTECTIVE ORDER
                                                     -6-
     LEGAL_US_W # 100868259.2                              U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
                             Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 1
                             by the court. Pages of transcribed deposition testimony or exhibits to depositions
 2
                             that reveal Protected Material must be separately bound by the court reporter and
 3
                             may not be disclosed to anyone except as permitted under this Order.
 4
                     (g)     the author or recipient of a document containing the information or a custodian or
 5
                             other person who otherwise possessed or knew the information.
 6
     8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 7            LITIGATION
 8
              If a Party is served with a subpoena or a court order issued in other litigation that compels
 9
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:
10
              (a)    promptly notify in writing the Designating Party. Such notification shall include a copy of
11
                     the subpoena or court order;
12
              (b)    promptly notify in writing the party who caused the subpoena or order to issue in the other
13
                     litigation that some or all of the material covered by the subpoena or order is subject to this
14
                     Order. Such notification shall include a copy of this Order; and
15
              (c)    cooperate with respect to all reasonable procedures sought to be pursued by the Designating
16
                     Party whose Protected Material may be affected.
17
              If the Designating Party timely seeks a protective order, the Party served with the subpoena or
18
     court order shall not produce any information designated in this action as “CONFIDENTIAL” before a
19
     determination by the court from which the subpoena or order issued, unless the Party has obtained the
20
     Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking
21
     protection in that court of its confidential material – and nothing in these provisions should be construed
22
     as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another
23
     court.
24
     ///
25
     ///
26
     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
27            LITIGATION
28

                                                                    STIPULATION TO PROTECTIVE ORDER
                                                      -7-
     LEGAL_US_W # 100868259.2                                U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
            (a)     The terms of this Order are applicable to information produced by a Non-Party in this
 1
     action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection
 2
     with this litigation is protected by the remedies and relief provided by this Order. Nothing in these
 3
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
 4
            (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
 5
     confidential information in its possession, and the Party is subject to an agreement with the Non-Party not
 6
     to produce the Non-Party’s confidential information, then the Party shall:
 7
                    (1)     promptly notify in writing the Requesting Party and the Non-Party that some or all
 8
                            of the information requested is subject to a confidentiality agreement with a Non
 9
                            Party;
10
                    (2)     promptly provide the Non-Party with a copy of the Order in this litigation, the
11
                            relevant discovery request(s), and a reasonably specific description of the
12
                            information requested; and
13
                    (3)     make the information requested available for inspection by the Non-Party.
14
            (c)     If the Non-Party fails to object or seek a protective order from this court within 14 days of
15
     receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
16
     confidential information responsive to the discovery request. If the Non-Party timely seeks a protective
17
     order, the Receiving Party shall not produce any information in its possession or control that is subject to
18
     the confidentiality agreement with the Non-Party before a determination by the court. Absent a court
19
     order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court
20
     of its Protected Material.
21
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
23
     to any person or in any circumstance not authorized under this Order, the Receiving Party must
24
     immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use its best
25
     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to
26
     whom unauthorized disclosures were made of all the terms of this Order, and (d) request such person or
27
     persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
28

                                                                   STIPULATION TO PROTECTIVE ORDER
                                                     -8-
     LEGAL_US_W # 100868259.2                               U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
     Exhibit A.
 1
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2          MATERIAL
 3
            Inadvertent production of a document or other information subject to a claim of privilege or
 4
     attorney work product will not waive the privilege or the attorney work product doctrine. If a Producing
 5
     Party produces any material that the Producing Party thereafter claims to be privileged or protected, the
 6
     Producing Party will give notice thereof to the Receiving Party in writing. Within five days, the
 7
     material in question (and all notes and work product quoting, referring or relating thereto) will then be
 8
     returned to the Producing Party, and the Receiving Party will certify that any and all copies have been
 9
     retrieved and destroyed. If the Receiving Party has disclosed the information to others before being
10
     notified of the claim of privilege or protection, the Receiving Party must take reasonable steps to
11
     retrieve and return or destroy the disclosed information. The Receiving Party upon receiving a privilege
12
     log identifying the document remains free to challenge any claim of privilege or protection, but shall not
13
     make any claim that the production of the document caused a waiver of any privilege or protection.
14
     Moreover, absent a ruling that the document, data, or information at issue is not privileged or protected,
15
     a Receiving Party may not disclose nor make any use whatsoever of the information disclosed in or
16
     derived from the document or information at issue. If a Party or counsel for a Party receives a document
17
     or other information that appears on its face to be inadvertently produced and subject to a claim of
18
     privilege or attorney work product, counsel for the Receiving Party will (i) inform counsel for the
19
     Producing Party promptly after becoming aware of the disclosure; (ii) promptly return the document or
20
     other information and all copies thereof; and (iii) promptly destroy all notes and other documents
21
     containing any reference to, or use of, the inadvertently produced information.
22
     12.    MISCELLANEOUS
23
            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek
24
     its modification by the court in the future.
25
            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
26
     no Party waives any right it otherwise would have to object to disclosing or producing any information
27
     or item on any ground not addressed in this Order. Similarly, no Party waives any right to object on any
28

                                                                  STIPULATION TO PROTECTIVE ORDER
                                                     -9-
     LEGAL_US_W # 100868259.2                              U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
     ground to use in evidence of any of the material covered by this Order.
 1
            12.3    Filing Protected Material. Without written permission from the Designating Party or a
 2
     court order secured after appropriate notice to all interested persons, a Party may not file in the public
 3
     record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
 4
     must comply with the applicable rules for filing documents under seal. Protected Material may only be
 5
     filed under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
 6
     issue. If a Receiving Party's request to file Protected Material under seal is denied by the court, then the
 7
     Receiving Party may file the information in the public record unless otherwise instructed by the court.
 8
     13.    FINAL DISPOSITION
 9
            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
10
     Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
11
     used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,
12
     and any other format reproducing or capturing any of the Protected Material. Whether the Protected
13
     Material is returned or destroyed, the Receiving Party must submit a written certification to the
14
     Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
15
     that (1) identifies (by category, where appropriate) all the Protected Material that was returned or
16
     destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,
17
     summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding
18
     this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
19
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
20
     expert reports, attorney work product, and consultant and expert work product, even if such materials
21
     contain Protected Material. Any such archival copies that contain or constitute Protected Material
22
     remain subject to this Protective Order as set forth in section 4 (DURATION).
23
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24
            I, Jeffrey D. Wohl, attest that all other signatories listed concur in the filing’s content and have
25
     authorized the filing.
26

27

28

                                                                   STIPULATION TO PROTECTIVE ORDER
                                                     -10-
     LEGAL_US_W # 100868259.2                               U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
             Dated: November 6, 2019.              JAMES R. HAWKINS
 1                                                 ISANDRA FERNANDEZ
                                                   JAMES HAWKINS APLC
 2

 3                                                 By:      /s/ Isandra Fernandez
                                                                            Isandra Fernandez
 4                                                                  Attorneys for Plaintiff Sergio Garcia
 5
             Dated: November 6, 2019.              JEFFREY D. WOHL
 6                                                 RYAN D. DERRY
                                                   ANNA M. SKAGGS
 7                                                 PAUL HASTINGS LLP

 8
                                                   By:      /s/ Jeffrey D. Wohl
 9                                                                             Jeffrey D. Wohl
                                                                 Attorneys for Defendant Target Corporation
10

11                                                       ORDER

12           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

13           IT IS FURTHER ORDERED THAT:

14           1. Requests to seal documents shall be made by motion before the same judge who will decide

15   the matter related to that request to seal.

16           2. The designation of documents (including transcripts of testimony) as confidential pursuant to

17   this order does not automatically entitle the parties to file such a document with the court under seal.

18   Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In

19   brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after a

20   specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough

21   under the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’

22   shall set forth the statutory or other authority for sealing, the requested duration, the identity, by name or

23   category, of persons to be permitted access to the document, and all relevant information.” L.R. 141(b).

24           3. A request to seal material must normally meet the high threshold of showing that “compelling

25   reasons” support secrecy; however, where the material is, at most, “tangentially related” to the merits of

26   a case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto Safety v.

27   Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County of

28   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).


                                                                     STIPULATION TO PROTECTIVE ORDER
                                                     -11-
     LEGAL_US_W # 100868259.2                                 U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
            4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain
 1
     documents, at any court hearing or trial – such determinations will only be made by the court at the
 2
     hearing or trial, or upon an appropriate motion.
 3
            5. With respect to motions regarding any disputes concerning this protective order which the
 4
     parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.
 5
     Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on
 6
     shortened time.
 7
            6. The parties may not modify the terms of this Protective Order without the court’s approval. If
 8
     the parties agree to a potential modification, they shall submit a stipulation and proposed order for the
 9
     court’s consideration.
10
            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the
11
     terms of this Protective Order after the action is terminated.
12
            8. Any provision in the parties’ stipulation that is in conflict with anything in this order is hereby
13
     DISAPPROVED.
14
     DATED: November 8, 2019                       /s/ DEBORAH BARNES
15                                                 UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   STIPULATION TO PROTECTIVE ORDER
                                                     -12-
     LEGAL_US_W # 100868259.2                               U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
                                                    EXHIBIT A
 1
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
            I, _____________________________ [print or type full name], of _________________ [print or
 3
     type full address], declare under penalty of perjury that I have read in its entirety and understand the
 4
     Stipulated Protective Order (the “Order”) that was issued by the United States District Court for the
 5
     Eastern District of California (the “Court”) on [date] in the case of Sergio Garcia., on behalf of himself
 6
     and all others similarly situated, Plaintiff, vs. Target Corporation, a Minnesota Corporation; and DOES
 7
     1 through 50, inclusive, Defendants, U.S.D.C., E.D. Cal., No. 2:19-cv-01249 TLN-DB. I agree to comply
 8
     with and to be bound by all the terms of the Order and I understand and acknowledge that failure to so
 9
     comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that
10
     I will not disclose in any manner any information or item that is subject to the Order to any person or
11
     entity except in strict compliance with the provisions of the Order.
12
            I further agree to submit to the jurisdiction of the Court for the purpose of enforcing the terms of
13
     the Order, even if such enforcement proceedings occur after termination of this action.
14
            I hereby appoint __________________________________ [print or type full name] of
15
     ___________________________________________ [print or type full address and telephone number]
16
     as my California agent for service of process in connection with this action or any proceedings related to
17
     enforcement of the Order.
18
            Date: ______________________________________
19
            City and State where sworn and signed: _________________________________
20
            Printed name: _______________________________
21
            Signature: __________________________________
22

23

24

25

26

27

28

                                                                  STIPULATION TO PROTECTIVE ORDER
                                                    -13-
     LEGAL_US_W # 100868259.2                              U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
